Citation Nr: 1456838	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-12 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUES

1.  Whether a timely claim was filed by ECC Hospitalist Services for entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Hamilton Medical Center from November 23, 2009, to November 26, 2009.  

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Hamilton Medical Center on November 26, 2009.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from August 1982 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2010 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Murfreesboro, Tennessee.

The Veteran requested a hearing before a Veterans Law Judge at the RO in his May 2011 substantive appeal (VA Form 9).  However, he failed to report for the hearing scheduled in November 2014.  He has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The medical expenses reimbursement claim on appeal is bifurcated into two separate issues.  In order to provide the most adequate consideration of the claim, the Board will initially address the issue of whether a timely claim was filed by one of the providers for his private hospitalization and will thereafter address on the merits whether "unauthorized" medical expenses should be granted for his private hospitalization.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

The Board will adjudicate the threshold "timeliness" issue.  However, the merits of the unauthorized medical expenses part of the appeal is REMANDED to the VAMC in Murfreesboro, Tennessee.  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  The Veteran's private hospitalization dates of November 23, 2009, to November 26, 2009, were after July 19, 2001, but still more than 90 days before May 21, 2012.  

2.  The claim for entitlement to payment or reimbursement by ECC Hospitalist Services was filed in April or May of 2010.



CONCLUSION OF LAW

The Veteran's claim filed by ECC Hospitalist Services for entitlement to payment or reimbursement for medical expenses incurred during a hospitalization at Hamilton Medical Center from November 23, 2009, to November 26, 2009, is deemed timely.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. § 17.1004(f) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims (Court) implied the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  To the extent the VCAA is applicable to the instant medical expenses reimbursement claim, the Board has considered its provisions.  

With regard to the timeliness issue only, the decision below is considered a full grant of the benefits sought for that particular issue.  To the extent that there may be any deficiency of VCAA notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the timeliness issue, given the favorable nature of the Board's decision herein. 


II.  Timeliness of Claim

The Veteran has requested reimbursement for unauthorized medical expenses, contending that the private hospitalization from November 23, 2009, to November 26, 2009 was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West. 2014); 38 C.F.R. §§ 17.1000-17.1008 (2014).  

On Monday, November 23, 2009, the Veteran was brought to the private emergency room of Hamilton Medical Center in Dalton, Georgia, after experiencing dehydration, weakness, fatigue, voiding issues, blurred vision, weight loss, high blood sugar, and nausea.  He reported that these symptoms had been in existence for approximately one to two weeks.  He was transferred to the intensive care unit (ICU) and remained at Hamilton Medical Center for four days from November 23, 2009, to November 26, 2009.  During his private hospitalization, he was diagnosed with adult-onset diabetes mellitus, diabetic ketoacidosis, dehydration, anemia, and acute renal failure, among other diagnoses.  He was placed on insulin and provided with diabetic training and medication.  On the morning of November 25, 2009, he was discharged from the ICU department, but still remained at the private hospital for observation.  He was fully discharged from Hamilton Medical Center on the morning of November 26, 2009, and he was instructed to receive further follow-up outpatient treatment for his diabetes mellitus at either the VA or a private facility.    

There is no dispute that the Veteran's private hospitalization was for a nonservice-connected disorder, as he is not service-connected for any disability at the present time.  He also does not have permanent and total disability due to a service-connected disability.  He has submitted several invoices from the private facility itself and other associated private medical providers.    

VA appears to have authorized reimbursement for the Veteran's private hospitalization expenses at Hamilton Medical Center for the time period from November 23, 2009, through November 25, 2009, as to the private provider Hamilton Medical Center.  See May 2011 Statement of the Case (SOC).  However, in the original March 2010 decision on appeal, the VA only authorized reimbursement for the time period from November 23, 2009, through November 24, 2009 for the private provider Hamilton Medical Center.  The exact period of authorization by VA will be clarified on remand, as discussed in detail below. 

In any event, during an initial period of treatment at Hamilton Medical Center, VA has conceded this period of hospitalization was for a "medical emergency" and that VA facilities were not "feasibly available" during that time.  However, VA did not authorize payment or reimbursement of his medical expenses for his private hospitalization at Hamilton Medical Center for the day of November 26, 2009.  The basis of the denial was that the Veteran was stable for safe transfer to a VA facility for continued treatment on November 26, 2009.  In other words, his claim was only approved for authorization of payment up until the point the medical condition had stabilized, which in this case appears to have been until November 26, 2009.  To support this conclusion, VA utilized medical opinions from a VA nurse dated in March 2010 and another VA clinician dated in February 2011.  The Veteran has appealed the VAMC's denial of reimbursement. 

The Veteran has requested reimbursement of these unauthorized medical expenses from Hamilton Medical Center dated on November 26, 2009.  

In any event, a threshold timeliness of claim issue must first be addressed by the Board, before proceeding to the merits of the unauthorized medical expense reimbursement claim.  To receive payment or reimbursement for emergency treatment under the Millennium Bill Act, a claimant must submit to the VAMC of jurisdiction a completed standard billing form (such as a UB-92 or HCFA 1500).  Where the claims form does not contain a false claims notice, the completed form must be accompanied by a signed, written statement declaring that "I hereby certify that this claim meets all of the conditions for payment by VA for emergency medical services under 38 C.F.R. § 17.1002 (except for paragraph (e)) and 17.1003.  I am aware that 38 U.S.C.A. § 6102(b) provides that one who obtains payment without being entitled to it and with intent to defraud the United States shall be fined in accordance with title 38, United States Code, or imprisoned not more than one year, or both."  38 C.F.R. § 17.1004(b).

If, after reviewing the claim, the decisionmaker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decisionmaker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.  38 C.F.R. § 17.1004(e).

Ultimately, the VAMC relied on the provisions of 38 C.F.R. § 17.1004(d) to deny the May 2010 claim filed by ECC Hospitalist Services as untimely because it was not filed within 90 days of the emergency treatment.  ECC Hospitalist Services was one of the other, separate private providers that Hamilton Medical Center utilized.  ECC Hospitalist Services filed a separate claim and invoice for $761.00 for the days of November 24, 25, and 26 of 2009.  (The timeliness of the separate claim from Hamilton Medical Center itself is not at issue, as its claim was deemed timely by the VAMC). 


The applicable provision, 38 C.F.R. § 17.1004(d), states: 

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: 

(1) The date that the Veteran was discharged from the facility that furnished the emergency treatment;

(2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or

(3) The date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

The VAMC determined that ECC Hospitalist Services, who performed certain medical services for Hamilton Medical Center in the present case from November 24, 2009, to November 26, 2009, did not submit its claim for payment or reimbursement within 90 days of the date the Veteran was discharged from the private facility.  That is, the VAMC determined that ECC Hospitalist Services filed its claim in May 2010, which was over 90 days after the November 26, 2009, discharge date from the private facility.  

In any event, VA recently amended 38 C.F.R. § 17.1004 to codify the situations where VA would provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23615 - 23618 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)").  

Significantly, 38 C.F.R. § 17.1004(f) states that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the Veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f) (2014) (emphasis added).  Looking to the plain language of this regulation, it appears that the provisions of paragraph (d) will no longer be used as a bar to considering a claim under the amended criteria of  38 U.S.C.A. § 1725 when the claim otherwise meets the new criteria set forth in paragraph (f).

Applying this law to the facts of the present case, the Veteran's treatment dates Services of November 24, 2009, to November 26, 2009, for the services provided by ECC Hospitalist, are after July 19, 2001, but still more than 90 days before May 21, 2012.  In addition, the claim for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 by ECC Hospitalist Services was filed in April or May of 2010, which was no later than one year after May 21, 2012.  Because this claim fits the broad criteria identified under 38 C.F.R. § 17.1004(f), the Board finds that the claim by ECC Hospitalist Services in the present case was timely filed for purposes of being considered under the amended criteria of 38 U.S.C.A. § 1725.  

Accordingly, based on the evidence and analysis above, the Board finds that ECC Hospitalist Services has submitted a timely claim for payment or reimbursement of hospitalization services provided to the Veteran from November 24, 2009, to November 26, 2009.  38 U.S.C.A. § 5107.  The Board's action does not intimate that payment or reimbursement for unauthorized medical treatment may actually be made at this point, because the VAMC must first determine whether the claimed treatment meets the other criteria cited in 38 C.F.R. § 17.1002 (a)-(h).  As such, the merits of the unauthorized medical expenses claim will be addressed in the REMAND section below.  





ORDER

The claim of entitlement to payment or reimbursement by ECC Hospitalist Services of unauthorized medical expenses incurred during a hospitalization at Hamilton Medical Center from November 24, 2009 to November 26, 2009, is considered timely; to this extent only, the appeal is granted.


REMAND

Upon review, the Board finds that additional development of the evidence is required.

With regard to the issue of stabilization, amended VA regulation provides the term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for Veterans.  38 C.F.R. § 17.1001(d) (2014).  

With regard to the issue of stabilization, VA regulation provides that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a Veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b) (2014).

However, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) and the transfer of the Veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA (or request transfer of the Veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c) (2014).

Finally, under VA regulation, if a stabilized Veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the Veteran up to the point of refusal of transfer by the Veteran.  38 C.F.R. § 17.1005(d) (2014).

In short, under the new version of 38 U.S.C.A. § 1725, effective October 10, 2008, and its implementing regulation, 38 C.F.R. § 17.1005, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  The public policy behind the change in law is that, if VA fails to promptly transfer the Veteran to a VA facility upon request once he has stabilized, it is unjust to make the Veteran liable for additional expense at the non-VA facility due to no fault of his or her own.     

First, on remand, the VAMC should clarify whether it has authorized reimbursement for the Veteran's private hospitalization expenses at Hamilton Medical Center through November 24, 2009, or in the alternative, through November 25, 2009.   See May 2011 SOC vs. March 2010 decision on appeal.  

Second, it does not appear that the Veteran has been provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice in connection with the unauthorized medical expense reimbursement claim.  The law requires that VA notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the present case, the undated VCAA notice letter provided to the Veteran was inadequate.  This VCAA letter did not discuss the criteria for "stabilization" and the conditions for payment beyond the point of stabilization pursuant to 38 U.S.C.A. § 1725(f)(1)(C) (effective October 2008) and 38 C.F.R. §§ 17.1001(d), 17.1005(b), (c), (d) (effective January 2012).   

Third, a remand is required to secure possible outstanding VA administrative or telephone records dated from November 23, 2009, to November 26, 2009.  In this regard, the conditions for payment or reimbursement of hospital expenses at Hamilton Medical Center beyond the point of stability can be met only if: (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility, but the transfer of the Veteran was not accepted by the VA facility, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA, which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c) (2014).  If such outstanding VA administrative or telephone records dated from November 23, 2009, to November 26, 2009 from VA medical personnel exist, they may shed further light on whether payment or reimbursement can be made beyond the point the stabilization here.  Thus, if they exist, the VAMC should obtain them and associate them with the claims folder.  

Fourth, a remand is required for the VAMC to attempt to secure the complete private hospital records from Hamilton Medical Center dated from November 23, 2009, to November 26, 2009.  Certain private records from this provider are already present in the claims folder.  However, a private discharge summary from Hamilton Medical Center dated on November 26, 2009, states that there may be additional handwritten physician notes providing "complete" details of the Veteran's physical examination.  In securing these records, it may be necessary for the Veteran to complete authorization forms (VA Forms 21-4142).  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  However, a claimant is required to cooperate fully with VA's efforts and, provide adequate information to authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  Under the revised version of 38 U.S.C.A. § 1725, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  Part of the purpose of securing these private records is to determine whether Hamilton Medical Center made reasonable attempts to transfer the Veteran to a VA facility or other Federal facility from November 23, 2009, to November 26, 2009, after the point at which the Veteran was stabilized.  See 38 U.S.C.A. § 1725(f)(1) (effective October 2008).  Such records may also shed light on whether VA had beds available from November 23, 2009, to November 26, 2009.  

Fifth, VA law provides that a SOC or SSOC issued to a claimant must be complete enough to allow the claimant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 19.29 (2014).  In this case, the May 2011 SOC did not include a citation and discussion of the provisions for "stabilization" and for payment beyond the point of stabilization - 38 U.S.C.A. § 1725(f)(1)(C) (effective October 2008) and 38 C.F.R. §§ 17.1001(d), 17.1005(b), (c), (d) (effective January 2012).  To ensure due process, on remand, the VAMC should issue a SSOC, which includes citation to the relevant laws and regulations and adjudicates the issue of stabilization and payment beyond the point of stabilization for the Veteran's unauthorized medical expenses claim under 38 U.S.C.A. § 1725(f)(1)(C).  The Board cannot consider the stabilization issue for payment or reimbursement for unauthorized medical expenses of a nonservice-connected disability without prior adequate consideration by the agency of original jurisdiction (AOJ), as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Accordingly, the case is REMANDED for the following action:


1.  The VAMC should clarify whether it has authorized reimbursement for the Veteran's private hospitalization expenses at Hamilton Medical Center through November 24, 2009, or in the alternative, through November 25, 2009.  See May 2011 SOC vs. March 2010 decision on appeal.  

2.  The VAMC should send the Veteran a VCAA notice letter notifying him of (1) any information or lay or medical evidence that is necessary to substantiate his private medical expenses claim for a nonservice-connected condition under the amended/revised version of § 1725, (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  

This VCAA letter should specifically address the term "stabilization" and the conditions for payment beyond the point of stabilization under 38 U.S.C.A. § 1725(f)(1)(C) (effective October 2008) and 38 C.F.R. §§ 17.1001(d), 17.1005(b), (c), (d) (effective January 2012)).  

3.  The VAMC should secure all available medical, administrative, and/or telephone records from the appropriate VA Clinic or Medical Center to determine whether Hamilton Medical Center made reasonable attempts to contact VA and transfer the Veteran to the nearest VA Medical Center from November 23, 2009, to November 26, 2009, and whether VA had beds available if VA was indeed contacted.  In other words, such records may be relevant to the issue of whether payment or reimbursement should be made beyond the point of stabilization.  See 38 C.F.R. § 17.1005(c) (2014).  

If these records exist, they should be obtained and associated with the claims file.

All attempts to secure these records, and any response received, must be documented in the claims file by the VAMC.  If no records are available, a response to that effect should be documented in the file.

4.  The VAMC should attempt to secure the complete private hospital records from Hamilton Medical Center dated from November 23, 2009, to November 26, 2009.  

Certain private records from this provider are already present in the claims folder.  However, a private discharge summary from Hamilton Medical Center dated November 26, 2009, states that there may be additional handwritten physician notes providing "complete" details of the Veteran's physical examination.  

In securing these records, it may be necessary for the Veteran to complete authorization forms (VA Forms 21-4142).  


The VAMC should document such efforts to secure these private records in the claims folder.  If no further private records from Hamilton Medical Center are available, it should be so noted in the claims folder.

5.  When the development requested has been completed, the VAMC should review the unauthorized medical expenses claim for the Veteran's private hospitalization in November 2009 at Hamilton Medical Center, on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and any representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

This SSOC should contain citation and discussion of the relevant provisions for "stabilization" and the conditions for payment beyond the point of stabilization  - 38 U.S.C.A. § 1725(f)(1)(C) (effective October 2008), pursuant to the Veterans Millennium Health Care and Benefits Act, and 38 C.F.R. §§ 17.1001(d), 17.1005(b), (c), (d) (effective January 2012)).  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


